                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


HEATHER R. ERES, individually,
as Personal Representative of the Estate
of KEVIN D. BRYANT, deceased,
and as assignee of ELI VILLAREAL
a/k/a ELI VILLAREAL ALVAREZ,

      Plaintiff,

v.                                            Case No. 8:17-cv-2354-T-60SPF

PROGRESSIVE AMERICAN
INSURANCE COMPANY,

      Defendants.
                                       /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Sean P. Flynn, United States Magistrate Judge, entered on

January 9, 2020. (Doc. 125). Judge Flynn recommends that “Plaintiff’s Amended

Motion for Partial Summary Judgment” (Doc. 110) be denied, and “Progressive

American Insurance Company’s Amended Motion for Summary Judgment” (Doc.

114) be granted. On January 23, 2020, Plaintiff Heather R. Eres filed an objection to

the report and recommendation. (Doc. 126). Defendant Progressive American

Insurance Company filed a response to the objection on February 6, 2020. (Doc.

128). The Court denied Plaintiff’s request to file a reply. (Doc. 131).

      After conducting a careful and complete review of the findings and
recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn,

993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The

district judge reviews legal conclusions de novo, even in the absence of an objection.

See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116

(11th Cir. 1994) (table).

      Upon due consideration of the record, including Judge Flynn’s report and

recommendation, as well as Plaintiff’s objection thereto and Defendant’s response to

the objection, the Court overrules the objection and adopts the report and

recommendation. The Court agrees with Judge Flynn’s detailed and well-reasoned

factual findings and legal conclusions. The report and recommendation thoughtfully

addresses the issues presented, and the objection does not provide a basis for

rejecting the report and recommendation. Consequently, “Plaintiff’s Amended

Motion for Partial Summary Judgment” is denied, and “Progressive American

Insurance Company’s Amended Motion for Summary Judgment” is granted.




                                           2
         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

   (1)      The report and recommendation (Doc. 125) is AFFIRMED and

            ADOPTED and INCORPORATED BY REFERENCE into this Order

            for all purposes, including appellate review.

   (2)      “Plaintiff’s Amended Motion for Partial Summary Judgment” (Doc. 110) is

            hereby DENIED.

   (3)      “Progressive American Insurance Company’s Amended Motion for

            Summary Judgment” (Doc. 114) is hereby GRANTED.

   (4)      The Clerk is directed to enter judgment in favor of Defendant Progressive

            American Insurance Company, and against Plaintiff Heather Eres.

   (5)      The Clerk is further directed to terminate any pending motions and

            deadlines, and thereafter close this case.

         DONE and ORDERED in Chambers, in Tampa, Florida, this 14th day of

February, 2020.




                                             3
